Citation Nr: 1145792	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD), rated 10 percent disabling, prior to March 20, 2007, and rated 30 percent disabling, on and after March 20, 2007.

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to April 2001.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating determination of the Waco, Texas, Regional Office (RO).

The Board has determined the appeal is from the June 2005 rating decision.  Following the issuance of the June 2005 rating decision denying an increased disability evaluation for an anxiety disorder, the Veteran obtained May 2006 VA psychiatric treatment.  Although these VA treatment records were not associated with the record until August 2006, in connection with another matter, VA treatment records are deemed of record at the time they are generated.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the record contains no submission from the Veteran that, even arguably, may be construed as a notice of disagreement with the June 2005 determination.  Nonetheless, even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the June 2005 rating action is the proper determination on appeal, as VA received the May 2006 VA treatment record within one year of this determination.  

Additionally, the issue on appeal regarding the Veteran's psychiatric disorder is characterized as above because a December 2007 RO determination included PTSD as part of the Veteran's service connected anxiety disorder and added this characterization to the relevant rating sheet.  Thus RO essentially granted service connection for the expanded condition, as reflected on the relevant rating sheet, and as rephrased on the title page of this decision.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations). 

In July 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge and a transcript of the Board proceeding has been associated with the claims folder.  

The issues of entitlement to service connection for right and left wrist disabilities have been raised by the Veteran.  The Board does not have jurisdiction over these issues because they have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Accordingly, the issues are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Regarding the claim for an increased evaluation, remand is required to obtain a VA examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  The most recent examination was in April 2008.  At the July 2001 Board hearing, the Veteran asserted that his psychiatric disability had worsened.  Accordingly, the RO must provide the Veteran with a current examination. 

Regarding the claim for TDIU, remand is required for development and adjudication.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  Here, in a May 2007 submission, the Veteran asserted he was unable to work due to his disability.  Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has jurisdiction.  But the RO has not yet provided notice or adjudicated this claim.  Furthermore, this claim is inextricably intertwined with the other claim on appeal because an increased evaluation for a psychiatric disability affects the Veteran's potential entitlement to schedular TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Accordingly, remand is required. 

While on remand, additional development should be undertaken.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes obtaining records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2011).  The most recent VA treatment records of file are dated in 2010.  Additionally, the Veteran submitted private treatment records dated in 2010, but prior to that, the most recent records were dated in 2006.  Accordingly, all recent and relevant treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim for entitlement to TDIU, provide appropriate VCAA notice to the Veteran.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(a), (e) (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include those records dated after March 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, not yet associated with the claims file.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  After associating all additional records with the claims file, provide the Veteran a VA examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

Thereafter, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected acquired psychiatric disorder, alone or with other service connected conditions, renders him unable to secure or follow a substantially gainful occupation.  

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

